Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155423                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 155423
                                                                     COA: 336101
                                                                     Wayne CC: 11-008423-FC
  DEVON RAYMON MATTHEWS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 6, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
           s0209
                                                                                Clerk